                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    MATTHEW J. BRUNNER,                              )
                                                     )
                  Plaintiff,                         )
                                                     )
           vs.                                       )   Civil Action No. 20-842
                                                     )
                                                     )
    ANDREW SAUL,                                     )
    Commissioner of Social Security,                 )
                                                     )
                  Defendant.                         )

                                              ORDER

          AND NOW, this 2nd day of July, 2021, having considered the parties’ summary judgment

motions, the Commissioner of Social Security’s (“Commissioner”) final decision, and the record,

the Court will partially grant Defendant’s motion. 1 Substantial evidence supports the

Commissioner’s decision denying Plaintiff’s application for disability insurance benefits,

pursuant to Title II of the Act, 42 U.S.C. § 401 et seq. See 42 U.S.C. § 405(g); Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001)

(citing Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999)). 2


1
       Plaintiff asks the Court to reverse the Commissioner’s decision and award benefits under
the Social Security Act (“Act”) or reverse the decision and remand for further administrative
proceedings. Defendant seeks affirmance of the Commissioner’s decision. Plaintiff has
additionally requested reasonable attorney fees and Defendant has asked for costs, but the parties
have not addressed these secondary requests in the briefs. Therefore, the Court will not address
attorney fees or costs, see Pa. Dep’t of Public Welfare v. U.S. Dep’t of Health & Human Servs.,
101 F.3d 939, 945 (3d Cir. 1996), and will grant Defendant’s summary judgment motion in part.
2
        In the administrative proceedings that preceded Plaintiff’s complaint, the Commissioner
found Plaintiff not disabled. (R. 21). The Administrative Law Judge (“ALJ”) determined
Plaintiff was capable of “medium work,” 20 C.F.R. § 404.1567(c), subject to slight
modifications, despite suffering from “osteoarthritis of the left shoulder, status post rotator cuff
tear and impingement with decompression surgery.” (R. 15, 16). With the assistance of a
Vocational Expert (“VE”), the ALJ determined Plaintiff could work as a patient transporter,
dining room attendant, and packager with his remaining work ability, i.e., his residual functional
                                                 1
capacity (“RFC”). (R. 21). Plaintiff challenges that decision, arguing the ALJ failed to: account
for all severe medically determinable impairments and limitations arising therefrom, give
appropriate credit to Plaintiff’s orthopedic surgeon’s opinion, support the RFC determination
with substantial evidence, and present appropriate hypothetical questions to the VE. The Court
is unpersuaded of the ALJ’s error and finds his decision is supported by substantial evidence.

         Plaintiff has been diagnosed with arthritis, and he argues the ALJ erroneously found his
arthritis did not constitute a severe, medically determinable impairment. ALJs identify severe,
medically determinable impairments at the second step of the “familiar five-step analysis” used
to evaluate disability. Hess v. Comm’r Soc. Sec., 931 F.3d 198, 201 (3d Cir. 2019) (citing 20
C.F.R. § 404.1520(a)(4)). Claimants bear the burden of proof in the first four steps. Salles v.
Comm’r of Soc. Sec., 229 F. App’x 140, 144 (3d Cir. 2007) (citing Bowen v. Yuckert, 482 U.S.
137, 146 n.5 (1987)). Impairments are severe when they “significantly limit[] the claimant’s
physical or mental ability to do basic work activities.” Hess, 931 F.3d at 201 (citing 20 C.F.R.
§ 404.1520(c)). Because claimants are propelled to the third step when the ALJ finds even one
severe, medically determinable impairment, failure to correctly identify a second, third, or fourth
severe impairment is harmless. Salles, 229 F. App’x at 145 n.2.

        Here, the ALJ deliberated over counting arthritis among Plaintiff’s severe, medically
determinable impairments. The ALJ observed that Plaintiff was diagnosed with arthritis in
March 2018. (R. 15). The ALJ also considered Plaintiff’s testimony regarding joint pain (R. 15)
and Plaintiff’s course of treatment, that is, his prescription for a cream to reduce swelling. (R.
16). From these records, the ALJ determined there was a lack of “significant medical treatment”
and “objective medical evidence” that might have indicated arthritis significantly limited
Plaintiff for at least the minimum duration of time required. (R. 16). Based on these
considerations, the ALJ decided against considering the arthritis a severe, medically
determinable impairment, but indicated he would include limitations arising therefrom toward
the RFC formulation. (R. 16).

        Plaintiff contends that the evidence shows Plaintiff’s arthritis was severe and, further, that
the ALJ did not make up for his failure to consider it so by later including it in the RFC
determination. In support of his argument, he asserts that this was a diagnosed condition, that he
showed his swollen hands to the ALJ at the hearing, and that the ALJ failed to account for his
lack of medical insurance and limited treatment options when the ALJ found a lack of medical
treatment undermined the severity of the condition. (Doc. No. 15, pgs. 8—9). The Court is
unconvinced of any error. A medical diagnosis does not establish the presence of a severe,
medically determinable impairment. See Salles, 229 F. App’x at 145; Kesler v. Comm’r of Soc.
Sec., 2015 WL 1444347, at *1 n.1 (W.D. Pa. Mar. 30, 2015); Faircloth v. Colvin, No.
12CV1824, 2013 WL 3354546, at *11 (W.D. Pa. July 3, 2013). As Defendant points out, the
ALJ did not note for the record an observation that Plaintiff’s hands were swollen at the hearing.
(Doc. No. 17, pg. 12 (citing R. 40)). Further, treatment history is a permissible consideration
when an ALJ assesses the severity of a claimant’s impairments because seeking, following, or
changing treatment “may be an indication that an individual’s symptoms are a source of distress
and may show that they are intense and persistent.” SSR 16-3p, 2017 WL 5180304 (S.S.A. Oct.
25, 2017).
                                                  2
        Plaintiff is correct that, when considering a modest treatment history, ALJs must also
“acknowledge[] and consider[] possible explanations for the course of treatment.” Grissinger v.
Colvin, No. CV 15-202, 2016 WL 5919937, at *3 (W.D. Pa. Oct. 11, 2016). However, in this
matter the ALJ acknowledged that Plaintiff did not obtain insurance until 2018. (R. 18).
According to Plaintiff’s testimony, he obtained insurance “about four months” prior to his
November 2018 hearing. (R. 37). Considering Plaintiff was diagnosed with arthritis in March
2018, the ALJ’s observation concerning Plaintiff’s lack of treatment for arthritis largely pertains
to a time when Plaintiff was insured. Most importantly, even if it was evident to the Court that
the ALJ should have found Plaintiff’s arthritis severe at step two, any such error would be
harmless because the ALJ found another severe, medically determinable impairment—
osteoarthritis in Plaintiff’s left shoulder. (R. 15). The ALJ assured Plaintiff he would consider
the evidence of Plaintiff’s arthritis “in combination with the claimant’s other impairments in
reaching the residual functional capacity.” (R. 15—16). The decision demonstrates the ALJ
followed through on that guarantee and the ALJ did in fact consider evidence of Plaintiff’s joint
pain toward the RFC determination. (R. 17—18). Therefore, no harmful error requiring reversal
occurred at step two of the ALJ’s analysis.

        Plaintiff next argues that the ALJ did not afford sufficient weight to a medical opinion
provided by his orthopedic surgeon. Plaintiff presents this argument independently, but also
reiterates it as part of his argument that the RFC is unsupported by substantial evidence. (Doc.
No. 15, pgs. 9, 12). Therefore, the Court will address whether the ALJ afforded the orthopedic
surgeon’s opinion appropriate weight together with Plaintiff’s other arguments against the
sufficiency of the RFC. ALJs formulate a claimant’s RFC as part of the fourth step of the five-
step analysis. Hess, 931 F.3d at 202 n.2 (treating the RFC assessment “as part of step four”
despite ambiguity in the case law as to whether it is an intermediate step between steps three and
four). Determining a claimant’s RFC, i.e., the most work a claimant can do, facilitates the ALJ’s
consideration of whether the claimant can return to past work or “adjust[] to other work” as
determined at steps four and five, respectively. Id. at 201—02. When the ALJ considers what
limitations are appropriate for a claimant’s RFC, he considers limitations arising from both
severe and non-severe impairments. SSR 96-8p, 1996 WL 374184 (S.S.A. July 2, 1996).

        ALJs must consider all evidence in their formulation of the RFC. Burnett v. Comm’r of
Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000). When the ALJ considers a claimant’s
testimony about his symptoms and limitations, the ALJ will credit that testimony to the extent
the claimant’s alleged symptoms “could reasonably be expected” to arise from documented
medical impairments. 20 C.F.R. § 404.1529(a). The ALJ also considers objective medical
evidence and medical opinion evidence to understand how severe symptoms are and how they
affect the claimant. SSR 16-3p. The RFC the ALJ arrives at must be supported by substantial
evidence. Pecoraro v. Berryhill, No. CV 17-912, 2018 WL 4334620, at *1 n.1 (W.D. Pa. Sept.
11, 2018). Further, to make sure that reviewing courts can assess RFC determinations, ALJs
must provide adequate explanation for their findings, including why they rejected evidence.
Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981). Decisions must be detailed enough to permit
review, though ALJs need not “adhere to a particular format in conducting [their] analyses.”
Jones v. Barnhart, 364 F.3d 501, 505 (3d Cir. 2004).
                                                 3
        Plaintiff’s first argument against the ALJ’s RFC determination is that the ALJ afforded
insufficient weight to the 2015 opinion provided by Plaintiff’s orthopedic surgeon, Dr. Thomas.
Plaintiff argues Dr. Thomas’s opinion was entitled to great weight pursuant to the treating
physician doctrine which applies to claims, like this one, that were filed before March 27, 2017.
20 C.F.R § 404.1527(c)(2). According to the treating physician doctrine, medical opinion
evidence offered by “treating sources” is to be afforded “more weight” than other opinion
evidence because treating physicians are thought to be “most able to provide a detailed,
longitudinal picture of . . . medical impairment(s) and may bring a unique perspective to the
medical evidence that cannot be obtained from the objective medical findings alone.” Id.
Pursuant to the doctrine, when a treating source offers an opinion “on the issue(s) of the nature
and severity of [the claimant’s] impairment(s)” and that opinion is “well-supported by medically
acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other
substantial evidence in [the] case record” it is to be afforded “controlling weight.” Id. However,
ALJs are empowered to reject treating physician opinions to resolve conflicts in evidence.
Mason v. Shalala, 994 F.2d 1058, 1066 (3d Cir. 1993). Only they may not “reject evidence for
no reason or the wrong reason.” Id. (citing Cotter, 642 F.2d at 707).

        Plaintiff’s orthopedic surgeon, Dr. Thomas, treated Plaintiff for his left shoulder injury
from 2014 to 2015. (R. 17 (citing Ex. 3F at R. 307—17)). He performed a “left shoulder
arthroscopic subacromial decompression and debridement for impingement and adhesive
capsulitis and irreparable rotator cuff rear [sic] in April 2014.” (R. 17 (citing Ex. 3F at R. 309)).
The results of the procedure were “satisfactory,” and, with physical therapy, Plaintiff achieved
“full range of motion of the left shoulder” despite suffering some persistent weakness. (R. 18
(citing Ex. 3F at R. 316)). Though the surgery was largely successful, Dr. Thomas opined
Plaintiff would not be able to return to “heavy” work. (R. 19 (citing Ex. 3F at R. 317)). One
year after the operation, Dr. Thomas noted that Plaintiff “continue[d] to be weak,” but
understood that was just “the way it is,” and indicated he could work “light duty.” (R. 317; R. 19
(citing Ex. 3F at R. 317)). It is clear from Dr. Thomas’s opinion that he did not believe Plaintiff
could return to the physically demanding work he had performed prior to his injury, delivering
sofas, refrigerators, kitchen cabinets, and the like. (R. 32).

        The ALJ considered this opinion but decided against affording it “great weight” for
several reasons. (R. 19). Dr. Thomas’s opinion was dated—it reflected Plaintiff’s condition in
2015, only one year after Plaintiff’s injury and surgery. (R. 19). The ALJ credited Dr. Thomas’s
opinion that Plaintiff could not return to his past work or other “heavy work,” but not Dr.
Thomas’s opinion concerning “light duty” work because the latter seemed vague and not
consistent with the comment regarding “heavy work.” (R. 19). The ALJ further observed that
Dr. Thomas had not detailed what he believed Plaintiff’s limitations to be, that is, he had not
provided a detailed assessment of Plaintiff’s functional limitations or other explanation for his
opinion. (R. 19). To the extent that Dr. Thomas’s opinion contained a statement that Plaintiff
could not lift more than a half-gallon of milk with his left arm, the ALJ found that was simply a
recording of Plaintiff’s statement, not a medical opinion. (R. 19).


                                                 4
        The Court is satisfied that the ALJ provided reasons for not fully crediting Dr. Thomas’s
opinions and that those reasons are not wrong. See Mason, 994 F.2d at 1066. As the ALJ
explained, the opinion is from 2015, and it is also divorced from the context of a disability
determination. Considering the circumstances, the ALJ was reasonable to find Dr. Thomas’s
reference to “light duty” vague. Dr. Thomas’s failure to offer an explanation in support of his
opinion is a valid reason to afford the opinion less value that it would otherwise receive. See 20
C.F.R § 404.1527(c)(2); see also Plummer, 186 F.3d at 429. Dr. Thomas’s mention of Plaintiff
not being able to lift more than a half-gallon of milk is also unexplained and appears to be a
restatement of Plaintiff’s own representation of his abilities. Recordings of claimant complaints
in a medical opinion are not “entitled to any weight.” Hatton v. Comm’r of Soc. Sec. Admin.,
131 F. App’x 877, 879 (3d Cir. 2005). The ALJ also explained that he found Dr. Thomas’s
opinion inconsistent with the consultative examiner’s opinion. (R. 19). The ALJ was entitled to
favor the latter over the former based on their respective consistency with other evidence in the
record. See Morales v. Apfel, 225 F.3d 310, 318 (3d Cir. 2000). These reasons for not affording
Dr. Thomas’s opinion greater weight are well explained. Additionally, it was not incumbent
upon the ALJ to seek out Dr. Thomas for clarification of his opinion because it was vague,
inconsistent, and lacking in analysis. See Vargas v. Berryhill, No. 3:16-CV-02003, 2018 WL
1938312, at *7 (M.D. Pa. Mar. 13, 2018), report and recommendation adopted, No. 3:16-CV-
2003, 2018 WL 1932879 (M.D. Pa. Apr. 24, 2018) (“When an ALJ does not express ‘confusion’
about a treating source statement, but, instead, concludes that it lacks proper support, there is no
reason to recontact the physician.”).

        Next, Plaintiff argues the RFC is unsupported by substantial evidence because the ALJ
did not provide a function-by-function analysis. However, ALJs are not required to conform
their decisions to a particular format. Jones, 364 F.3d at 505. Function-by-function analyses are
welcome, but not required so long as there is “sufficient development of the record and
explanation of findings to permit meaningful review.” Id. A detailed “explanation of the
substantial evidence upon which [the RFC determination] relies” is adequate. See Brooks v.
Saul, No. CV 19-2855, 2019 WL 7048794, at *7 (E.D. Pa. Dec. 23, 2019). Here, the ALJ clearly
stated the RFC formulation and laid out the evidence in support of it. (R. 16—19). He also
explained why he rejected evidence or assigned less value than Plaintiff would have hoped to
certain evidence. There is no error in his omission of a function-by-function analysis.

         Plaintiff also argues that the ALJ erred in formulating his RFC insofar as the ALJ
incorrectly assessed Plaintiff’s symptoms, drew improper inferences, and omitted appropriate
limitations. The Court has reviewed the record and does not find such errors. When it comes to
evaluating a claimant’s alleged symptoms, ALJs first discern whether a claimant is suffering
from a medically determinable impairment that “could reasonably cause the alleged symptoms,”
and then “evaluate the intensity and persistence of the pain or symptom, and the extent to which
it affects the individual’s ability to work.” Cefalu v. Barnhart, 387 F. Supp. 2d 486, 494 (W.D.
Pa. 2005). Regarding inferences, ALJs may make inferences about symptom severity from a
claimant’s treatment record when they also consider reasons—other than the absence of
suffering—that might have prevented more significant treatment. Grissinger, 2016 WL
5919937, at *3. As to whether all appropriate limitations have been included in an RFC
                                                 5
determination, the Court reiterates that claimants carry the burden of proof through the fourth
step of the disability evaluation. Plummer, 186 F.3d at 428.

         Considering Plaintiff’s argument that the ALJ failed to correctly assess Plaintiff’s
symptoms, the Court disagrees, and finds the ALJ considered Plaintiff’s testimony appropriately
in light of the rest of the record. The ALJ specifically considered Plaintiff’s testimony that he
suffered from “hand and joint pain” and that “his hands swell and he has difficulty holding items,
and he is prescribed cream.” (R. 17). The ALJ compared these representations to Plaintiff’s
testimony about his daily activities which included shopping, occasional cooking, some cleaning,
driving, personal grooming, and dressing. (R. 17). The ALJ found these daily activities served
to undermine Plaintiff’s testimony regarding the alleged severity of his symptoms and functional
limitations. The ALJ also considered the objective medical evidence in the record, from
Plaintiff’s 2014 shoulder operation and recovery through his March 2018 visit to his primary
care physician (“PCP”). The ALJ noted that after Plaintiff’s corrective surgery in 2014, he
achieved “maximum medical improvement” by 2015, at which point he demonstrated “full range
of motion of the left shoulder” despite some persistent weakness. (R. 18). Plaintiff did not
complain of any pain in his left upper extremity when he saw his PCP in 2018, though his PCP
did note stiffness associated with arthritis at the time. (R. 18). Finally, the ALJ considered the
medical opinion evidence in the record, including Dr. Berg’s consultative examination in
February 2017. In his findings, Dr. Berg noted a lack of acute distress, normal ambulation and
gait, full squat, full range of motion in the left shoulder, a slightly deficient range of motion
between the right elbow and wrist, five out of five strength in the upper and lower extremities
and five out of five grip strength bilaterally. (R. 18 (citing Ex. 4F at R. 318—34)). He opined
modest work restrictions would be appropriate for Plaintiff. (R. 324—27) (finding Plaintiff
could lift and carry up to fifty pounds frequently). The ALJ afforded this opinion great weight
because Dr. Berg had the opportunity to examine Plaintiff and because Dr. Berg’s opinion was
consistent with his findings. (R. 19). The ALJ also considered Dr. Thomas’s opinion and
opinions provided by the State agency medical consultant, Dr. Mortimer, and Plaintiff’s physical
therapist, affording the latter two great weight. (R. 19). Dr. Mortimer opined that Plaintiff was
capable of medium work with some additional limitations, and the physical therapist
recommended against a return to heavy lifting. (R. 19).

        Looking at all the evidence, the ALJ explained his finding that Plaintiff’s symptoms were
not as severe as he alleged. (R. 18). For example, the ALJ found Plaintiff’s representation of
symptoms arising from his shoulder injury were undermined by Plaintiff’s daily activities such
as mowing the lawn, working on his car, and grooming himself, as well as by the lack of
treatment since 2015 (R. 18) just as he had found other symptoms were undermined by
Plaintiff’s dressing, cooking, and shopping. (R. 17). The ALJ also found Plaintiff’s testimony
was contradicted by Plaintiff’s 2018 medical records wherein he denied any “chronic medical
conditions” to his PCP. (R. 18). Based on this review of the evidence, the ALJ found Plaintiff’s
RFC should be fixed at medium work without kneeling, crouching, crawling, or climbing
ladders, ropes, or scaffolds. (R. 16). “Medium work involves lifting no more than 50 pounds at
a time with frequent lifting or carrying of objects weighing up to 25 pounds.” 20 C.F.R.
§ 404.1567(c). The ALJ further limited Plaintiff to occasional climbing ramps and stairs and
occasional balancing, as well as avoidance of exposure to extreme hot and cold, vibration,
                                                6
wetness, humidity, and environmental irritants. (R. 16). Finally, he limited Plaintiff’s overhead
reaching to never with his left upper extremity and restricted Plaintiff to only routine and
repetitive tasks. (R. 16). The Court is satisfied that this analysis reflects appropriate
consideration of Plaintiff’s testimony and does not include improper, unsupported inferences. As
is required, the ALJ considered whether Plaintiff’s alleged symptoms were borne out by the
other evidence in the record and found they were not. He considered Plaintiff’s sparse treatment
record, but acknowledged Plaintiff lacked insurance for a time. In the end, the ALJ included all
limitations he found supported in the record in Plaintiff’s RFC determination, and this Court’s
review of the record has not revealed an oversight or unresolved evidentiary conflict that might
undermine the ALJ’s decision.

        To the extent Plaintiff argues a stooping limitation should have been included in the RFC,
he has failed to point to evidence that would support such a limitation. The Court understands
why Plaintiff might challenge the absence of a stooping limitation, as the ALJ included a
stooping limitation in the first hypothetical question he posed to the VE and then struck it from
the second hypothetical. (R. 52). In response to the first hypothetical, the VE testified that the
stooping limitation would rule out all medium work. (R. 52). When the ALJ subsequently
removed the stooping limitation, the VE found jobs available to Plaintiff and further testified that
many of those jobs would continue to be available to Plaintiff even with the addition of an
overhead-reaching limitation. (R. 52—53). Plaintiff argues the ALJ only removed the stooping
limitation because it became clear that such a limitation would rule out all medium work. (Doc.
No. 15, pg. 13). However, there is no evidence that the ALJ removed the stooping limitation
from the hypothetical for any improper purpose. ALJs are not obligated to include any
limitations in the hypothetical questions that are not “credibly established.” Rutherford v.
Barnhart, 399 F.3d 546, 554 (3d Cir. 2005); Jones, 364 F.3d at 506 (explaining that ALJs may
“disregard” responses to hypothetical questions that are not borne out by the record). And
Plaintiff has not argued that the record supports a stooping limitation. See (R. 41, 46 (Plaintiff
testifying that he was “fatigued” and experienced “nerve pain” in his feet and joints, as well as
hip, knee, shoulder, and neck pain, but nowhere alleging difficulty stooping)). Therefore,
Plaintiff cannot prevail in arguing it was error for the ALJ to omit a stooping limitation from the
RFC or hypothetical.

        Plaintiff’s final argument—that the hypothetical questions did not accurately reflect
Plaintiff’s impairments—is admittedly a restatement of Plaintiff’s challenge to the ALJ’s RFC
determination. (Doc. No. 15, pg. 14); Rutherford, 399 F.3d at 554 n.8 (explaining that whether a
Plaintiff challenges the limitations included in the RFC or the limitations that were presented to
the VE in a hypothetical question, those are just different ways of framing an RFC challenge).
Plaintiff here argues the ALJ erred in failing to include limitations on hand manipulation and
fingering as well as off-task time. (Doc. No. 15, pg. 15). As discussed at length supra, the ALJ
rejected Plaintiff’s testimony about difficulty with his hands because of his daily activities and
afforded great weight to opinions that Plaintiff’s use of his hands was totally unrestricted. See
(R. 326—Dr. Berg Opinion). Plaintiff predicates his off-task time argument solely on his
testimony that he required a daily nap between one and two hours, but he has not identified other
evidence in the record that demonstrates his alleged off-task time limitation is “credibly
established.” Rutherford, 399 F.3d at 554. Therefore, Plaintiff has not demonstrated that it was
                                                 7
       Therefore, IT IS HEREBY ORDERED that Plaintiff’s Motion for Summary Judgment

(Doc. No. 14) is DENIED and that Defendant’s Motion for Summary Judgment (Doc. No. 16) is

GRANTED in part and DENIED in part.


                                              /s Alan N. Bloch
                                              United States District Judge


ecf:   Counsel of Record




error for these additional limitations to be omitted from the hypothetical questions presented to
the VE.

        Before concluding the brief, Plaintiff briefly characterizes the VE’s testimony as too
“confused and inconsistent” to be relied upon. (Doc. No. 15, pg. 15). However, it is clear to the
Court that this challenged portion of the VE’s testimony—wherein she explained that a general
limitation on reaching with the left upper extremity would rule out all medium work, but a
limitation on overhead reaching meant three jobs were available to Plaintiff (R. 52—54)—is
neither confused nor inconsistent. In any event, this last challenge lacks adequate development
for the Court to consider it. Salyards ex rel. Pittinger v. Astrue, No. CIV.A. 11-151, 2013 WL
53728, at *2 (W.D. Pa. Jan. 3, 2013) (explaining that an issue is not raised to the court “[i]n the
absence of any substantive or meaningful analysis”). Accordingly, the Court finds the ALJ’s
decision is supported by substantial evidence and will affirm it.
                                                 8
